19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 1 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 2 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 3 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 4 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 5 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 6 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 7 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 8 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 9 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 10 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 11 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 12 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 13 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 14 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 15 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 16 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 17 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 18 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 19 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 20 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 21 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 22 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 23 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 24 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 25 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 26 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 27 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 28 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 29 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 30 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 31 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 32 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 33 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 34 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 35 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 36 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 37 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 38 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 39 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 40 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 41 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 42 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 43 of 44
19-47697-pjs   Doc 1   Filed 05/21/19   Entered 05/21/19 15:38:05   Page 44 of 44
